William T. Cagnon, III v. The State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-114-CR

     WILLIAM T. CAGNON, III,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 66th District Court
Hill County, Texas
Trial Court # 30,914
                                                                                                                

O P I N I O N
                                                                                                                

      William T. Cagnon, III, pled “no contest” to the felony offense of forgery on June 23, 1997. 
Punishment was assessed at confinement in a state jail facility for two years, probated for two
years.  On March 6, 1998, Cagnon pled “true” to six violations of the terms of his community
supervision.  The court found that Cagnon had violated the terms of his community supervision
and extended his term of probation by two years.  The court further ordered Cagnon to enter a
substance abuse felony punishment facility.  Upon release from that facility, the court ordered him
to enter a community corrections facility until all court-ordered financial obligations are paid or
for a term of twenty-four months, whichever is less.
      Counsel has filed an Anders brief.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,
18 L. Ed. 2d 493 (1967); Wilson v. State, 955 S.W.2d 693 (Tex. App.—Waco 1997, order) (order
discussing procedures for Anders appeal, revisiting Johnson v. State, 885 S.W.2d 641, 646 (Tex.
App.—Waco 1994, pet. ref’d)).  Counsel states that she has diligently reviewed the record and is
of the opinion that the record reflects no reversible error.  We have independently reviewed the
record, and we are satisfied that counsel has thoroughly searched the record for any arguable
appellate claim.  McCoy v. Court of Appeals of Wisconsin Dist. 1, 486 U.S. 429, 442, 108 S. Ct.
1895, 1904, 100 L. Ed. 2d 440 (1988).  We have determined that  counsel correctly concluded that
the appeal is frivolous.  Id.
      Counsel advised Cagnon that he had the right to review the record and to file a pro-se
response on his own behalf.  Cagnon has filed a “Petition for Revocation of Probated Sentence”
in which he lists the various conditions of probation which he violated.  He asks that his probation
be revoked.  
      Because we have no viable points of error to consider, the judgment is affirmed.  We
simultaneously grant counsel's motion to withdraw.  Id. 
 
                                                                               BILL VANCE
                                                                               Justice
Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Affirmed
Opinion delivered and filed September 30, 1998
Do Not Publish